UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7510



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ARNOLD JACKSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Deborah K. Chasanow, District Judge;
Herbert N. Maletz, Senior Judge, sitting by designation. (CR-95-
349, CA-98-3128-HNM)


Submitted:   February 8, 2000          Decided:     February 24, 2000


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arnold Jackson, Appellant Pro Se.     Lynne Ann Battaglia, United
States Attorney, Baltimore, Maryland; Robert Mason Thomas, Jr.,
Odessa Palmer Jackson, OFFICE OF THE UNITED STATES ATTORNEY, Green-
belt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arnold Jackson seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error. Consequently, we affirm on the reasoning

of the district court.   See United States v. Jackson, Nos. CR-95-

349; CA-98-3128-HNM (D. Md. Oct. 5, 1999).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2